﻿
May I on behalf of my government add our warmest congratulations to you, Sir, on your unanimous election as President of this session of the General Assembly. The session takes place at another crucial juncture in human history. It is a Moment which requires strong commitment and enlightened guidance. Fortunately, these have been the hallmarks of the diplomacy of your remarkable country over the years. For that reason we are convinced that your presidency will contribute significantly to a harmonious and successful session.
My delegation also pays a tribute to your predecessor, Mr. Joseph Garba of Nigeria, for his exemplary leadership throughout the forty-fourth session.
We extend a hearty welcome to our new Member, Liechtenstein,
The unexpected, unprecedented and profound changes which have occurred in the world over the past year make the beginning of the 19S08 one of the most exciting times in modern history. The most rigid political and economic systems have, overnight as it were, been radically transformed. Iron-cast barriers have been broken down. We have witnessed the passionate determination and irrepressible will of millions of people in concerted action for freedom. Super-Power competition and rivalry are being replaced by co-operation. Disengagement from authoritarian rule gathers pace globally. Finally, the prospects appear more favourable than ever for the United Nations to play the role envisaged for it in 1945 by the founding fathers.
We applaud those far-reaching changes, which have altered profoundly/, and I trust irreversibly, once familiar features of the international landscape. The international community now enters confidently into the post-cold-war era. It is a time vibrant with hope and promise. It is also a time of continuing challenges and perils, as we have seen dramatically demonstrated in the current situation In the Middle East. The end of the cold war has not brought an end to attitudes, assumptions and reflexes of bygone eras. Even as arms reduction takes place in the main theatre of past East-West confrontation, arms races are intensifying in other regions, leading to the increasing proliferation of weapons of mass destruction, λ false and elusive security continues to be sought in military hardware.
Yet it should be noted that the end of the post-Second-World-War dispensation in Europe - an end symbolised so dramatically just two days ago by millions in a reunited Berlin - was brought about not by force of arms but by economic development, technological progress and the democratic aspirations of peoples. Herein, I suggest, lies a lesson for the entire international community as we search for new underpinnings for stability and security and for the establishment of a new international order.
Although the dramatic improvement in East-West relations and the radical changes in Eastern Europe have captured our attention, profound transformations have also taken place in other parts of the globe. It is in this context that we feel encouraged by the decision of the parties to the Cambodian dispute to sit around the negotiating table. Similarly, we are heartened by the fact that representatives of the Korean people have finally set aside mutual distrust and hostility and have taken the first, tentative steps on the road to reconciliation.
Earlier this year the Assembly welcomed to its ranks an independent and sovereign Namibia after decades of struggle against oppression. In so doing the international community fulfilled a mandate dating back to the earliest years of the United Nations. With the independence of Namibia the final chapter in the history o£ colonialism in sub-Saharan Africa has nearly come to an end - a fact which must strengthen the resolve to excise for all time the cancer of apartheid.
The epic struggle, heroic sacrifice and iron determination of one man. Nelson Mandela, have not gone unnoticed by the world Organisation. With his release from prison, the long dark night of apartheid began to give way to a glimmer of hope for the new dawn. The regime in Pretoria, it would appear, has at last recognised that the system of apartheid can no longer be sustained. State President De Klerk has indicated by his latest pronouncements that Pretoria may now finally be prepared to break with the past. It is, however, critical that the South African regime accelerate the process of change, and move rapidly from "talks about talks" to genuinely constructive dialogue with the leadership of the black majority on the key issues which would lead to the formation of a non-racial and democratic society.
The disturbing issues of violence in the townships, particularly in Natal and the Transvaal, needs to be addressed urgently by both Pretoria and the black leadership. Continued violence would place in jeopardy the recent political gains made by the majority; it would derail the nascent negotiating process; it would provide a pretext for these forces opposed to a change of the status quo in that troubled country. Trinidad and Tobago wishes to reiterate, and cannot overemphasise, that in the interest of all of us this opportunity to move South Africa away from apartheid must not be squandered. The principal actors and the stage are in South Africa, but the effects of failure would be global.
While encouraging the process of reconciliation and negotiation in South Africa, Trinidad and Tobago remains mindful of the need for the international community to maintain existing sanctions until meaningful and permanent change has taken place. In this context we urge those States with influence in Pretoria to intensify their efforts to persuade that regime to quicken the process of fundamental change. 
We welcome wholeheartedly the role of the United Nations in the assistance provided to Namibia in the conduct of free and fair elections. In this process Trinidad and Tobago fait honoured to play a part. We strongly support the proposal of the President of the United States of America for a permanent capability in the United Nations to render this kind of assistance to countries that seek it.
The successful conduct of internationally monitored free and fair elections in Nicaragua, in which my own country played a part under the aegis of the Organisation of American States, bodes well for the entire region; and Trinidad and Tobago hopes that both Government and Opposition in Nicaragua will seek to establish an environment which will encourage sustained peace and development. 
We are truly saddened by the recent turn of events in Haiti, although the latest information seems to give some cause for optimism. Growing tensions and instability have resulted in the postponement of the registration process and possibly of the elections. We remain hopeful, however, that the schedule for the inauguration of the elected President of the Republic on 7 February 1991 will be honoured.
Trinidad and Tobago continues to play its part in the effort to bring about democratic changes in Haiti. In this regard we have joined with our fellow colleagues in the Caribbean Community (CAKICOM), with the Organisation of American States (OAS) and with other Members of the United Nations itself in ongoing efforts to achieve this objective.
It is ironic that while Trinidad and Tobago, a free, open and democratic society, has been assisting in establishing the democratic process in other States, our owe democracy was recently imperilled in a most extraordinary manner.
A new breed of fanatics claiming divine inspiration, but acting rather under satanic impulse, blew up our police headquarters, shot their way into our Parliament, held the Prime Minister, ministers, parliamentarians and other citizens at gunpoint, bound them hand and foot, inflicted torture, shot the Prime Minister in his leg, caused several fatalities and held all under threat of death. This small, but rash and reckless band of adventurers seized the only television station, committed and instigated sundry other acts of damage and disorder while its leader proclaimed a new government without a single intelligent clue as to what was to what done thereafter.
I am sure that you, Mr. President, like our highly respected Secretary-General and all representatives in this Hall, would agree that it speaks volumes for the people of our country that we were able to overcome this peril without any external intervention. May I express, on behalf of my country, my gratitude to our CARICOM colleagues, Venezuela, other hemispheric countries and countries beyond the hemisphere which responded in the crisis to our need for food, medical and other essential supplies, and may I also express our deep gratitude for the numerous expressions of moral support that we received from all parts of the world. Trials of the offenders are now taking place, but the situation still poses a challenge to our security and legal systems.
As freedom enlarges and expands and more democratic systems are established, notably in Eastern Europe, but elsewhere as well, new issues of security are certain to arise. We need to address this question of security on two fronts, it is essential that there be the fullest possible collaboration among States at regional and international levels in the investigation, prosecution and elimination of serious crimes. Events such as I have described as occurring in Trinidad and Tobago are usually linked to criminal activities in other States. The spread of democracy and open societies adds a new urgency to collaborative measures which must be taken by the international community to contain these criminal acts.
The most pernicious manifestations of international criminal activity, including the illicit traffic in drugs and terrorism, continue even as we enter this United Nations Decade of International Law. Governments of large and small States are becoming increasingly aware that international criminal activity is not only lucrative, efficient and resilient, but is also resistant to control measures. More disturbingly, these forms of crime do not respect national frontiers or jurisdictions. It is a cruel irony that as our planet becomes smaller through advances in science and technology, especially in the field of communications, open societies have become more vulnerable to those who deal in terror, degradation and death. 
In response to the menace of international criminal activity, my delegation introduced at the forty-fourth session of the General Assembly a new item which sought to establish an international criminal court. The General Assembly mandated the International Law Commission to examine that proposal and to submit a report at this session for its consideration.
We are convinced that an international criminal court will enhance and strengthen the capacity of the international community to deal with international crime. I have myself discussed this proposal at various International and regional bodies, including meetings with my fellow Heads of Government of the Caribbean Community. In June this year, a meeting of the Committee of Experts on an International Criminal Jurisdiction, held at Siracusa, Italy, building on the foundations laid down by scholarship and expertise over the years, fully supported and elaborated a comprehensive draft statute on such a court.
We are aware that the proposal for the establishment of an international criminal court has raised fundamental questions. Some of these relate to jurisdiction and sovereignty. There is no gainsaying that these issues are extremely important. They do not, however, present intractable problems and can be satisfactorily addressed in the interests of progress and our- collective security.
Indeed, I am pleased to note that in its report the International Law Commission has advised that the establishment of an international criminal court is more feasible at this time and has recommended, moreover, that international traffic in drugs should be considered a crime against humanity.
Even more recently, the Eighth United Nations Congress on the Prevention of Crime and the Treatment of Offenders, held at Havana, passed by consensus a resolution encouraging the International Law Commission to continue its work in relation to the codification of international criminal law and the establishment of an international criminal court. In the resolution passed by the Congress special provision was made for the protection of the territorial integrity and sovereignty of States.
I am confident that there is now greater understanding of the utility and practicability of an international criminal jurisdiction by Member States and that, guided by the requisite political will and vision, substantial progress will be made at this session towards its establishment.
We conceive of an international criminal court not as an end in itself or in isolation/ but as part of a whole range of services required for effective law enforcement. Some of these services already exist in relations between States; I refer to exchanges of vital intelligence, both formal and informal; arrangements for the transfer of offenders between States under treaties of extradition or by other modalities; arrangements for the reciprocal recognition of judgements and orders; for the reception of evidence; and the wide range of Co-operative and collaborative activity which the security and judicial services of friendly States already engage in routinely, both formally and informally. 
These mechanisms and practices are essential to our individual and collective security. Where they are absent, States must be encouraged to put them in place. Where they are already in place, they must be strengthened, a court will ensure the greater effectiveness of these administrative and judicial arrangements and greater protection for security and sovereignty, particularly of small States. Essentially, it is stability and world order that are at stake.
Neither a free State nor a free world can long endure without adequate safeguards for the rule of law.
Trinidad and Tobago has repeatedly condemned the use of force as a means of settling disputes. We cannot accept, and we strongly condemn, such forcible annexation of a member state of this body as has occurred in Kuwait. We reaffirm our unswerving commitment to respect the sovereignty, independence and territorial integrity of all States in accordance with the principles of our Charter. We urge that a peaceful resolution of the matter be found in a manner that restores the independence of Kuwait.
Security, however, cannot be looked at merely in terms of police and judicial functions, although these are essential parts of the equation. We must also move speedily and purposefully to tackle problems that inhibit social and economic development in the world today.
In many developing countries the symptoms of frustration and malaise are obvious, h punishing combination of external influences has drastically reduced real incomes and investment; annual growth rates continue to plummet; per capita gross national product continues to decline; non-fuel commodity prices have reached disastrously low levels; and deteriorating terms of trade militate against benefits from increased export earnings. The impact of these factors has been exacerbated by the overwhelming debt crisis. The devastating cumulative effect of all this has been a large net transfer of resources from countries in the developing world to the developed world. I have said before, and I repeat, that no civilized community, can tolerate the continuation of such a state of affairs.  
The collective effort of the international community has yet to yield realistic and acceptable solutions to the immense and complicated problems created by external debt, debt servicing and this outward transfer of resources.
The debt strategies which have been proposed to date have not addressed the plight of Middle-income debtor countries. Specific problems· are sometimes masked because of the general use of per capita gross national product as the measurement of economic development. Attention needs to b· given to the importance of expenditures in essential areas such as health, education, housing and social welfare. Development is too often perceived in terms of economic growth, while the factors which affect the quality of life are neglected.
If the real concerns of developing nations are ignored or are inadequately addressed, than the already great disparities between the North and South will increase dramatically and the gulf between the, will widen. In this regard, support for the Uruguay Bound and trade negotiations is imperative.
Lot the forty-fifth session of the General Assembly set the stage for a collective response to the economic deterioration that has plunged many countries of the developing world into crisis, threatening their social cohesion, peace and security.
Trinidad and Tobago was pleased to have become a part of the historic World Summit for Children, held a few days ago. The faithful implementation of the World Declaration on the Survival, Protection and Development of Children and the related Plan of Action will go a long way towards protecting the rights and improving the lives of our children. My government is committed to the sections outlined in these agreements, and will pursue their implementation as vigorously as we have pursued strategies related to the advancement of women and other United Nations initiatives which place people at the centre of development.
Another particular concern of Trinidad and Tobago, as an island State, is the question of management and conservation of marine resources. Representatives will recall that the fortieth session of the General Assembly addressed the issue of large-scale pelagic fishing and its impact on the living marine resources of the world's oceans and seas. The General Assembly noted that largo-scale pelagic driftnet fishing was a highly indiscriminate and wasteful method that threatened the effective conservation of living marine resources. In Trinidad and Tobago it also threatens the livelihood of our artisan fishermen.
Accordingly, in response to recent reports of vessels with large-scale driftnet fishing equipment operating off Trinidad and Tobago, the Government has imposed а ban on this type of fishing in its national waters and a prohibition of landing rights to vessels with such drift-net equipment. Trinidad and Tobago is the first country in the North Atlantic to have taken such definitive action.
Demonstrating our concern over environmental issues, the Government of Trinidad and Tobago has undertaken to host the Seventh Latin American and Caribbean Conference of Ministers Responsible for the Environment, to be held frost 15-23 of this month. It is expected that the Conference will formulate a regional action plan which will incorporate existing environmental policies, such as the Port-of-Spain Accord and the Amazon Declaration, and lead in the coming months to concrete programmes of environmental action. 
My Government wishes to reiterate its full support for the proposed International Conference on Environment and Development, scheduled to be held in Brazil in 1992.
Already I perceive a sense of renewed vigour and commitment in this Organisation, which embodies the hopes and aspirations of our community of nations. Let us work assiduously and unceasingly to increase respect for the rule of law, to advance the cause of justice and respect for the dignity of man and to improve the lot of our fellow human beings everywhere. Let this session attain new heights of human achievement. Let it match the aspirations of the millions who have so moved and inspired us by the cataclysmic changes that they have wrought in peace during the past year. 
